Digitally signed by
                                                                          Reporter of Decisions
                       Illinois Official Reports                          Reason: I attest to the
                                                                          accuracy and integrity
                                                                          of this document
                               Appellate Court                            Date: 2017.01.19
                                                                          15:48:19 -06'00'




                   People v. Harris, 2016 IL App (1st) 141746



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           EUGENE HARRIS, Defendant-Appellant.



District & No.    First District, Third Division
                  Docket No. 1-14-1746



Filed             October 26, 2016



Decision Under    Appeal from the Circuit Court of Cook County, No. 11-CR-16051; the
Review            Hon. Timothy J. Joyce, Judge, presiding.



Judgment          Affirmed.



Counsel on        Michael J. Pelletier, Patricia Mysza, and Kristen E. Mueller, of State
Appeal            Appellate Defender’s Office, for appellant.

                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Clare Wesolik Connolly, and Joseph Dibella, Assistant State’s
                  Attorneys, of counsel), for the People.



Panel             JUSTICE COBBS delivered the judgment of the court, with opinion.
                  Presiding Justice Fitzgerald Smith and Justice Pucinski concurred in
                  the judgment and opinion.
                                              OPINION

¶1        Following a joint bench trial, defendant Eugene Harris and codefendant Eric McCann1
     were convicted of burglary. The trial court sentenced defendant to nine years’ imprisonment as
     a Class X offender based upon his criminal history. On appeal, defendant solely contends that
     the State failed to prove him guilty beyond a reasonable doubt because the trailer that was
     entered did not constitute a “building” under the burglary statute. We affirm.
¶2        Defendant and codefendant were jointly charged with one count of burglary. The charging
     instrument alleged that “they, knowingly and without authority entered a building, to wit: a
     trailer, the property of Alexander Matos, located at 401 N. Damen Avenue *** with the intent
     to commit therein a theft.”
¶3        At trial, Alexander Matos testified that he leased space in an open parking lot at 401 North
     Damen Avenue, where he parked his 36-foot, enclosed two-car racing trailer. The trailer
     contained all of his property that he used at the race track, including engine parts, battery
     chargers, and all of his tools. About 7 p.m. on August 29, 2011, Matos left his trailer locked in
     an “untouched” condition, with a large master padlock on the back door and dual locks on the
     right side door.
¶4        About 5:30 the following morning, Matos returned to his trailer and observed that it was
     still locked and in an untouched condition. At that time, Matos also observed defendant and
     codefendant walking eastbound with a shopping cart about 40 to 50 feet from his trailer, which
     was parked facing east. Matos recognized defendant and codefendant from the neighborhood,
     and knew codefendant McCann by his nickname “Ponytail.” Matos then left the parking lot
     and went to work at his nearby mechanic shop.
¶5        About 8:30 that morning, Matos returned to his trailer and observed that the side door was
     broken and swung completely open, and the back door was cracked open and bent with the
     padlock and aluminum guardrail hanging from it. Matos ran inside his trailer and discovered
     that nearly all of his property was gone, including his racing parts, aluminum rods, titanium
     pistons, copperhead gaskets, two 16-volt battery chargers, and his telescopic mirror set.
¶6        Matos called John Mandik, a business acquaintance at Service Battery, Incorporated,
     which is a recycling facility that buys and sells aluminum and copper, located at 2048 West
     Hubbard Street. Matos then went to that location and saw several items of his property,
     including his rods, pistons, copper gaskets, and valve covers. While there, Matos viewed a
     surveillance video recorded at 7:35 that morning that showed defendant and codefendant
     bringing Matos’s property to the facility. While the surveillance video was played for the
     court, Matos identified defendant and codefendant removing several items of his property from
     a bag. Later in the video, the defendants returned with more of Matos’s property, including his
     tool chest, which contained several pieces of equipment.
¶7        About 10:20 a.m., Matos called his friend Hector Badillo who owns a body shop at 1917
     West Lake Street. Badillo told Matos that McCann was trying to sell him Matos’s droplights.
     Matos then went to the body shop and saw Badillo holding McCann down on the floor while


        1
          Codefendant Eric McCann’s appeal is pending before this court in case number 1-14-2136. He is
     not a party to this appeal.

                                                 -2-
       defendant stood near the shop door. Police arrived within minutes, and Matos told them that
       the defendants had broken into his trailer and stolen his property.
¶8         In court, Matos identified photographs of his trailer taken after the burglary. Matos testified
       that he never gave either of the defendants permission to enter his trailer, nor did he give them
       permission to remove any of his property. Matos estimated that over $6000 worth of tools were
       stolen from his trailer, only some of which were recovered.
¶9         Chicago police officer Johnny Estrada testified that at about 10:30 a.m. on August 30,
       2011, he was on patrol with his partner, Officer Hidalgo, near 1917 West Lake Street when
       Matos waved him down and said someone was being held whom he wanted the police to arrest.
       Officer Estrada entered the body shop and saw McCann being held down on the floor by
       another man. Officer Estrada knew McCann as “Ponytail” from prior encounters in the area.
       Defendant was standing nearby, calmly watching McCann struggle on the floor. Both
       defendants were arrested and transported to the police station. After being advised of his
       Miranda rights, defendant told Officer Estrada something to the effect of “man, I was there. I
       was a lookout for the police when Ponytail went inside of the trailer and took the stuff out.”
¶ 10       Chicago police detective Daniel Switalski testified that during his investigation of the
       burglary, he advised defendant of his Miranda rights, after which defendant told him that he
       and Ponytail “had gotten together to do a lick on a trailer.” Defendant further stated that he
       acted as the lookout while Ponytail broke off the lock with a sledgehammer, entered the trailer,
       and removed car parts. Defendant also said that he and Ponytail took the items in a shopping
       cart to a scrap yard on Hubbard Street, where they sold the items for $100.
¶ 11       The trial court found the testimony from Matos, Officer Estrada, and Detective Switalski
       credible and found both defendant and codefendant guilty of burglary. The court subsequently
       sentenced defendant to nine years’ imprisonment as a Class X offender based upon his
       criminal history.
¶ 12       On appeal, defendant solely contends that the State failed to prove him guilty beyond a
       reasonable doubt because the trailer that was entered did not constitute a “building” under the
       burglary statute. Defendant argues that a building must be a permanent structure affixed to
       land. He further argues that the storage trailer in this case falls under the definition of a
       “semitrailer” in the Illinois Vehicle Code (625 ILCS 5/1-187 (West 2010)), which does not
       appear on the itemized list of structures protected under the burglary statute. Defendant
       acknowledges that two cases from the Second District previously found storage trailers to be
       buildings, but argues that those cases were wrongly decided.
¶ 13       The State responds that the trailer in this case met the definition of a “building” because it
       was immobile, not attached to any type of vehicle, and used to store and shelter goods. The
       State further asserts that defendant’s argument has been rejected by other courts, which have
       found that a wide variety of structures qualify as buildings under the burglary statute, including
       semitrailers, a tent, a car wash, a tool shed, and a telephone booth.
¶ 14       When defendant claims that the evidence is insufficient to sustain his conviction, this court
       must determine whether any rational trier of fact, after viewing the evidence in the light most
       favorable to the State, could have found the elements of the offense proved beyond a
       reasonable doubt. People v. Baskerville, 2012 IL 111056, ¶ 31. This standard applies whether
       the evidence is direct or circumstantial and does not allow this court to substitute its judgment
       for that of the fact finder on issues involving witness credibility and the weight of the evidence.
       People v. Jackson, 232 Ill. 2d 246, 280-81 (2009). “Under this standard, all reasonable

                                                    -3-
       inferences from the evidence must be allowed in favor of the State.” Baskerville, 2012 IL
       111056, ¶ 31.
¶ 15        In a bench trial, the trial court is responsible for determining the credibility of the
       witnesses, weighing the evidence, resolving conflicts in the evidence, and drawing reasonable
       inferences from therein. People v. Siguenza-Brito, 235 Ill. 2d 213, 228 (2009). We will not
       reverse a criminal conviction based upon insufficient evidence unless the evidence is so
       improbable or unsatisfactory that there is reasonable doubt as to defendant’s guilt. People v.
       Beauchamp, 241 Ill. 2d 1, 8 (2011).
¶ 16        The offense of burglary is defined in the Criminal Code as follows:
                “A person commits burglary when without authority he knowingly enters or without
                authority remains within a building, housetrailer, watercraft, aircraft, motor vehicle as
                defined in The Illinois Vehicle Code, railroad car, or any part thereof, with intent to
                commit therein a felony or theft.” 720 ILCS 5/19-1(a) (West 2010).
       In this case, to prove defendant guilty of burglary, the State was required to show that he
       knowingly and without authority entered a building, specifically a trailer, owned by Alexander
       Matos, located at 401 North Damen Avenue, with the intent to commit therein a theft. Id.
¶ 17        Defendant contends that “a storage trailer is not a ‘building,’ or any other structure covered
       by the burglary statute.” Whether the trailer in this case constituted a building or any other
       enclosure specified in the burglary statute is a question of law that we review de novo. People
       v. Almore, 241 Ill. 2d 387, 394 (2011).
¶ 18        The primary rule of statutory construction is to ascertain and give effect to the intent of the
       legislature. People v. McClure, 218 Ill. 2d 375, 381 (2006). The best indicator of legislative
       intent is the language of the statute, and where possible, the court should give that language its
       plain and ordinary meaning. Id. at 382. When determining the plain meaning of a statute, the
       court considers the subject the statute addresses and the legislature’s purpose in enacting it.
       People v. Lloyd, 2013 IL 113510, ¶ 25. The court must construe a statute as a whole so that no
       part is rendered meaningless or superfluous, and the court should not depart from the language
       of the statute by reading into it limitations, exceptions, or conditions that conflict with the
       intent of the legislature. McClure, 218 Ill. 2d at 382.
¶ 19        Our supreme court has explained that “[t]he purpose of the burglary statute is ‘to protect
       the security and integrity of certain specified enclosures, including motor vehicles.’ ”
       Beauchamp, 241 Ill. 2d at 8 (quoting People v. Steppan, 105 Ill. 2d 310, 317 (1985)). In the
       context of the burglary statute, a “building” has been defined as a structure or edifice designed
       for habitation or for the shelter of property. In re E.S., 93 Ill. App. 3d 171, 172-73 (1981)
       (citing People v. Gillespie, 344 Ill. 290, 294 (1931) (finding that a partially built tool shed
       consisting of a roof and one wall and which was used to store property constituted a building)).
       Other structures that have been found to constitute buildings under the burglary statute include
       a tent (People v. Netznik, 66 Ill. App. 3d 72, 75 (1978)), an open-ended car wash (People v.
       Blair, 52 Ill. 2d 371, 373 (1972)), and a telephone booth (People v. Embry, 12 Ill. App. 3d 332,
       336 (1973)). Further, this court has consistently held that trailers used to store property qualify
       as buildings within the meaning of the burglary statute. See People v. Ruiz, 133 Ill. App. 3d
       1065, 1069 (1985); see also People v. Denton, 312 Ill. App. 3d 1137, 1139 (2000).
¶ 20        Defendant nonetheless argues, citing Bruen v. People, 206 Ill. 417, 423 (1903), that the
       trailer in the instant case was not a building within the meaning of the burglary statute because


                                                    -4-
       it was not a permanent structure in that it was mobile and had only recently been parked in a lot
       the weekend prior to the offense. In 1903, the Bruen court held that a hotel was considered a
       building for the purpose of the burglary statute and defined “building” as “a fabric or edifice
       constructed for use or convenience; as a house, a church, a shop. It must be permanent and
       designed for the habitation of men or animals, or the shelter of property.” (Internal quotation
       marks omitted.) Id. The burglary statute, however, was subsequently amended to protect a
       more expansive class of structures—such as aircrafts, motor vehicles, and housetrailers—not
       included in the previous statute. Compare Ill. Rev. Stat. 1903, ch. 38, ¶ 36, with Ill. Rev. Stat.
       1969, ch. 38, ¶ 19-1(a). Although our supreme court in People v. Blair, 52 Ill. 2d 371 (1972),
       found the amended burglary statute to be a codification of pre-existing law, it did not include
       permanence in its construction of the term “building” under the amended statute. Id. at 374
       (defining “building *** as a fabric, structure or edifice, such as a house, church, shop, or the
       like, designed for the habitation of men or animals or for the shelter of property; a structure”
       (internal quotation marks omitted)). In the absence of further direction from the supreme court
       following Blair, this court considered the question of permanence within the meaning of the
       burglary statute in Netznik, 66 Ill. App. 3d at 74. In finding that a tent qualified as a building
       under the statute, we stated:
               “[T]he legislature, by its use of the word ‘building,’ intended to protect the security and
               integrity of a wide variety of structures, all of which are characterized by their nature
               and use as a habitat or shelter. The definitional requirement of permanence can only be
               understood within this context. The mere fact that a tent is ordinarily portable does not
               alter the fact that when the structure is erected and is in use as a habitat or shelter, it
               achieves a degree of permanence regardless of whether such use extends for a single
               night or for a longer period. *** Rather we conclude that the provision was intended to
               secure the person or property of a tent-dweller or camper in the use of his tent to the
               same extent it secures that of an owner in the use of his house, church or shop.” Id. at
               75.
       We see no reason to depart from our rationale in Netznik in the present case and decline to
       conclude that the trailer’s potential mobility excluded it from protection as a building.
¶ 21        Similarly, in People v. Ruiz, 133 Ill. App. 3d 1065, 1069 (1985), the court found that a
       semitrailer used to store and shelter scrap metal was a building within the meaning of the
       burglary statute. The semitrailer was not connected to a truck while parked on the factory
       premises, and about every three months, when the trailer was full, it was hauled away and
       replaced with an empty trailer. Id. at 1066. In making its finding, the appellate court relied on
       the reasoning in Netznik, which found that by using the word “building,” the legislature
       “ ‘intended to protect the security and integrity of a wide variety of structures, all of which are
       characterized by their nature and use as a habitat or shelter.’ ” Id. at 1068 (quoting Netznik, 66
       Ill. App. 3d at 75). The Ruiz court found that although the use of the semitrailer was temporary,
       it did not detract from its use as a building to shelter property. Id. at 1069.
¶ 22        Further, in People v. Denton, 312 Ill. App. 3d 1137, 1139 (2000), the court found that three
       parked trailers, which were detached from trucks or tractors and were used to store and shelter
       property, constituted buildings within the meaning of the burglary statute. Following the
       reasoning in Ruiz, the court noted that, although the trailers would later be hauled away in the
       course of business, at the time the defendant entered them, they were immobile as they were
       not attached to any vehicles. The court held that because the trailers were being used to shelter

                                                    -5-
       property at the time the defendant entered them, they were “buildings” under the burglary
       statute. Id. Based on the court’s determination that the trailers were buildings, it declined to
       address whether they could also be considered “housetrailers” or “motor vehicles” under the
       burglary statute. Id. at 1139-40.
¶ 23       In this case, similar to the trailers in Ruiz and Denton, Matos’s trailer was used to store and
       shelter property, specifically, thousands of dollars worth of tools and automobile racing
       equipment. The 36-foot trailer was parked in an open parking lot, and photographs of the trailer
       show that it was not connected to any type of truck or tractor. Thus, the trailer was immobile at
       the time defendant and codefendant entered it. The photographs further show that this rather
       large trailer, which can be walked into, resembles the same type of trailer one typically sees
       housing an office on a construction site. Photographs of the inside of the trailer depict
       numerous cabinets and storage areas and show electrical outlets and light switches on the
       walls. Based on the record in this case, we find that Matos’s trailer was a structure that was
       designed and used to shelter property, and therefore, it constituted a “building” within the
       meaning of the burglary statute. Accordingly, the State proved defendant guilty of burglary
       beyond a reasonable doubt.
¶ 24       For these reasons, we affirm the judgment of the circuit court of Cook County.

¶ 25      Affirmed.




                                                    -6-